The defendant was tried upon a bill of indictment charging him with assault with intent to commit rape. The jury found the defendant guilty of assault on a female by a male person over the age of eighteen years.
From judgment of the court sentencing him to work upon the public roads for a term of two years, the defendant appealed. *Page 846 
The defendant asserts that the jury rendered a verdict that he was not guilty of assault with intent to commit rape, as charged in the bill of indictment, "but guilty of simple assault on a female," and therefore no punishment could be imposed in excess of imprisonment for thirty days, or a fine of fifty dollars. However, the record discloses that the verdict rendered was "guilty of assault on a female by a male person over the age of eighteen years." On appeal the record imports verity, and we are not permitted to consider any matter not appearing therein. A close scrutiny of the record fails to disclose any error of law, and therefore the judgment must stand.
No error.